Citation Nr: 0701067	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-02 245 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
tinnitus, to provide for a 10 percent rating evaluation for 
each ear.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

4.  Entitlement to service connection for epicondylitis of 
the right elbow.

5.  Entitlement to an increased initial evaluation for 
spondylosis of the cervical and lumbar spine, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased initial evaluation for 
degenerative arthritis of both feet with a right foot heel 
spur, currently evaluated as noncompensable.

7.  Entitlement to an increased initial evaluation for 
degenerative arthritis of the left shoulder, currently rated 
as noncompensable.

8.  Entitlement to an increased initial evaluation for 
bilateral knee osteoarthritis, currently evaluated as 
noncompensable.

9.  Entitlement to an increased initial evaluation for 
degenerative arthritis of the right shoulder, currently 
evaluated as noncompensable.  

10.  Entitlement to an increased initial evaluation for 
degenerative arthritis of both ankles, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 until 
February 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal initially included claims for entitlement to an 
increased evaluation for a residual scar, status post basal 
cell carcinoma excision of the left shoulder, entitlement to 
an increased evaluation for allergic rhinitis with episodes 
of bronchial irritation, and service connection for bilateral 
hearing loss and left hip pain.  However, the veteran 
withdrew these claims in an August 2005 statement and as 
such, these issues are not presently before the Board.

The issues of entitlement to service connection for carpal 
tunnel syndrome of the left wrist; carpal tunnel syndrome of 
the right wrist and epicondylitis of the right elbow and the 
issues of entitlement to an increased evaluation for 
spondylosis of the cervical and lumbar spine; degenerative 
arthritis of the feet with a right foot heel spur; 
degenerative arthritis of the left shoulder; bilateral knee 
osteoarthritis; degenerative arthritis of the right shoulder; 
and degenerative arthritis of the ankles are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2004); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Merits of the Claim

The RO granted service connection for tinnitus in a May 2004 
rating decision.  At that time a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
veteran appealed the initial rating and seeks an increased 
evaluation for tinnitus.  The RO denied the veteran's request 
because under Diagnostic Code (DC) 6260 a 10 percent 
evaluation is the maximum schedular evaluation and there is 
no provision for the assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, the provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the Board finds the 
duty to assist has not been satisfied.  Evidence of record 
includes VA outpatient treatment records which were provided 
by the veteran.  

The veteran has periodically reported that he has received 
continuing and regular medical treatment by the VA medical 
center.  The RO never requested the complete file from the VA 
medical center.  VA's duty to assist includes obtaining 
relevant federal records, including VA medical records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered)..  

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for carpal 
tunnel syndrome, epicondylitis of the 
right elbow, spondylosis of the cervical 
and lumbar spine, degenerative arthritis 
of the feet with a right foot heel spur, 
degenerative arthritis of the shoulders, 
osteoarthritis of the knees and 
degenerative arthritis of the ankles.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The RO/AMC should specifically request 
medical records from the Fayetteville, 
North Carolina VA Medical Center and 
associate these records with the claims 
file.

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. 

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


